Exhibit 10.3
 
 
 
Dated 15 October 2014
 
SALE & PURCHASE AGREEMENT
 
Singapore eDevelopment Limited
(the Vendor)


and


Fragmented Industry Exchange Inc.
(the Purchaser)


 
 
1

--------------------------------------------------------------------------------

 
 
Contents
 

1 DEFINITIONS   3         2 SALE AND PURCHASE   6         3 CONDITIONS PRECEDENT
  6         4 VALUATION AND CONSIDERATION   6         5 COVENANTS AND BOARD
REPRESENTATION   7         6 WARRANTIES AND UNDERTAKINGS   8         7
COMPLETION   8         8 GENERAL INDEMNIFICATION   10         9 TERMINATION   10
        10 CONFIDENTIALITY   10         11 CONTINUING EFFECT OF AGREEMENT    11
        12 NO ASSIGNMENT    11         13 PREVALENCE OF AGREEMENT   11        
14 TIME OF ESSENCE    11         15 COSTS AND TAXATION   11         16 NOTICES 
  11         17 FURTHER ASSURANCE   12         18 SEVERABILITY    12         19
COUNTERPARTS    12         20 ENTIRE AGREEMENT AND MODIFICATIONS    12        
21 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT (CAP. 53B)    12         22 GOVERNING
LAW AND JURISDICTION    13         SCHEDULE 1 - FORM OF CERTIFICATE OF
DESIGNATIONS.                 SCHEDULE 2 – FORM OF SOFTWARE DEVELOPMENT, SUPPORT
& NON-COMPETE AGREEMENT.             SCHEDULE 3 WARRANTIES GIVEN BY THE VENDOR
UNDER CLAUSE 6.1             SCHEDULE 4 - WARRANTIES GIVEN BY THE PURCHASER
UNDER CLAUSE 6.2    

 
 
2

--------------------------------------------------------------------------------

 
THIS AGREEMENT is made on October 15, 2014


AMONG:


(1)  
SINGAPORE EDEVELOPMENT LIMITED (Company Registration No. 200916763W), a company
incorporated in Singapore and having its registered office at 9 Temasek
Boulevard, #09-02A, Singapore 038989 (the “Vendor”);



AND


(2)  
FRAGMENTED INDUSTRY EXCHANGE INC., a company incorporated in the state of
Delaware, United States of America and having its registered office at 80
Mountain Laurel Road, Fairfield, CT 06824 (the “Purchaser”);

 
(each a “Party” and collectively, the “Parties”).
 
RECITALS
 
A.  
HOTAPPS INTERNATIONAL PTE. LTD. (Company Registration No. 201414877D), a company
incorporated in Singapore and having its registered office at 7 Temasek
Boulevard, #43-03A, Singapore 038987 (the “Target”), is in the business of,
amongst others, developing a cross-platform mobile instant messaging application
(the “Business”). The Target owns a mobile application with proprietary
developed technology and which is ready to be launched in the mobile application
market (“HotApp”).



B.  
As at the date of this Agreement, the Purchaser is a fully reporting public
company in the United States of America. The Purchaser has filed for the
quotation of its common stock of US$0.001 par value (“Shares”) on the OTCQB, an
electronic inter-dealer quotation system regulated by the Financial Industry
Regulatory Authority (“FINRA”). The Purchaser has 4,132,000 issued and
outstanding Shares (as defined herein).



C.  
As at the date of this Agreement, the Vendor is the legal and beneficial owner
of 2 ordinary shares in the share capital of the Target, representing in
aggregate the entire share capital of the Target.



D.  
The Vendor has agreed to sell, and the Purchaser has agreed to purchase, all of
the shares in the Target, representing the entirety of the share capital of the
Target (the “Sale Shares”), on the terms of the conditions set out under this
Agreement, for the Consideration (as defined below), pursuant to which upon
Completion, the Purchaser shall become the legal and beneficial owner of the
Sale Shares.

 
NOW IT IS AGREED as follows:


1  
DEFINITIONS

 
1.1  
In this Agreement, unless the context otherwise requires, the following words or
expressions shall have the following meanings:-

 
 
“Accounts” means the Management Accounts;



 
“Affiliates” means, with respect to any person (the “Specified Person”), any
person other than the Specified Person directly or indirectly controlling,
controlled by or under direct or indirect common control with the Specified
Person and, without limiting the generality of the foregoing, includes: (a) any
officer or director of the Specified Person, (b) any such directors’ parent,
spouse, sibling or child (a “relative”), (c) one or more of such directors,
officers, relatives or combination thereof (a “group”), and (d) any person
controlled by any such director, officer, relative or group or in which any such
director, officer, relative or group beneficially owns or holds 20% or more of
any class of share capital or equity or profits interest. For the purposes of
this definition, the term ‘control’ when used with respect to any specified
person means the possession, directly or indirectly, of power to direct or cause
the direction of the management and policies of such specified person, whether
through the ownership of voting shares or by contract or otherwise;



“Agreement” means this Agreement and schedules attached hereto, and include all
variations and supplements to the same as may be agreed in writing between the
Parties from time to time;


“Board” means the board of directors for the time being of the Target;


 
“Business” means the business of the Target as set out in Recital A;



 
“Business Day” means a day on which commercial banks are open for business in
Singapore (other than Saturdays, Sundays or public holidays);

 
 
3

--------------------------------------------------------------------------------

 
 
 
“Completion” means the completion of the sale and purchase of the Sale Shares
pursuant to Clause 7;



 
“Completion Date” means the date that Completion takes place, which shall be a
date falling within seven (7) Business Days upon fulfilment of all the condition
precedents in Clause 3.1 of this Agreement (such date to be agreed upon between
the Parties), or such other date as the Parties may agree in writing;



 
“Confidential Information” means any information which is proprietary and
confidential to a party including but not limited to the terms and conditions of
this Agreement, information concerning or relating in any way whatsoever to its
distributorship arrangements, principals, any of the trade secrets or
confidential operations, processes or inventions carried on or used by a party,
any information concerning the organisation, business, finances, transactions or
affairs of a party, dealings of a party, secret or confidential information
which relates to the business or party or any of its principals’, clients’ or
customers’ transactions or affairs, any party’s technology, designs,
documentation, manuals, budgets, financial statements or information, accounts,
dealers’ lists, customer lists, marketing studies, drawings, notes, memoranda
and the information contained therein, any information therein in respect of
trade secrets, technology and technical or other information relating to the
development, manufacture, clinical testing, analysis, marketing, sale or supply
or proposed development, manufacture, clinical testing, analysis, marketing,
sale or supply of any products or services by a party, and information and
material which is either marked confidential or is by its nature intended to be
exclusively for its knowledge of the recipient alone;



 
“Consideration” means the consideration for the purchase of the Sale Shares set
out in Clause 4.1;



 
“Consideration Shares” shall have the meaning ascribed to it in Clause 4.2(a);



 
“Costs and Expenses” means all costs and expenses related to the transactions
contemplated under this Agreement, including but not limited to legal costs
incurred in the preparation of this Agreement and the professional fees in
relation to the transactions contemplated under this Agreement;



“Due Diligence Documents” means the documents reviewed by the Purchaser during
the course of the Due Diligence Investigations


“Due Diligence Investigations” has the meaning ascribed to it in Clause
3.1(vii);


“Certificate of Designations” shall mean that instrument of Purchaser to be
filed with the Delaware Secretary of State, which set forth on Schedule 1;


“Encumbrances” means any form of legal, equitable or security interests,
including but not limited to any mortgage, assignment of receivables, debenture,
lien, charge, pledge, adverse claim, rent-charge, claim, option, pre-emption
rights, right to acquire, security arrangement, restriction, security interest,
hypothecation, right of first refusal, any preference arrangement (including
title transfers and retention arrangements or otherwise) and any other
encumbrance or condition whatsoever or any other arrangements having similar
effect;


“FINRA” shall have the meaning ascribed to it in Recital A;


“GST” means goods and services tax charged under the Goods and Services Tax Act,
Chapter 117A of Singapore;


“Independent Valuation” or “Valuation” shall have the meaning ascribed to it in
Clause 4;


“Intellectual Property” includes trademarks, service marks, trade names, domain
names, logos, get-up, patents, registered and unregistered design rights,
copyrights, database rights, source codes and all other similar rights in any
part of the world including rights in computer software in and relating to all
property including (but not limited to) the HotApp software application;
Know-how; lists of suppliers and customers and other confidential and
proprietary knowledge and information; rights protecting goodwill and
reputation; database rights and all rights or forms of protection of a similar
nature to any of the foregoing or having equivalent effect anywhere in the world
and including, without limitation, where such rights are obtained or enhanced by
registration, any registration of such rights and applications and rights to
apply for such registrations;


“Know-how” means confidential industrial and commercial information and
techniques in any form including, without limitation, drawings, formulae, test
results, reports, project reports and testing procedures, instruction and
training manuals, tables of operating conditions, market forecasts and lists and
particulars of customers and suppliers;


“Long Stop Date” means the date falling on the expiration of twenty-four (24)
months from the date of this Agreement, or such other date as the Parties may
agree in writing;
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Management Accounts” means the management accounts of the Target since the date
of its incorporation and up to the month-end preceding the month in which this
Agreement is executed;



“Memorandum and Articles” means the memorandum and articles of association or
constitutive documents of the Target, as amended, modified or supplemented from
time to time;


 
“OTCQB” shall have the meaning ascribed to it in Recital A;



 
“Sale Shares” has the meaning ascribed to it in Recital D;



 
Perpetual Preferred Stock” shall mean the preferred stock of the Purchaser
issued pursuant to the terms and conditions of its Certificate of Designations
(which is set forth on Schedule 1), with the relative rights, privileges and
preferences stated in the Certificate of Designations (which is set forth on
Schedule 1);



 
“SDS Agreement” means the agreement for ongoing software development, support
and non-compete agreement, attached hereto as Schedule 2;



“SGX-ST” means the Singapore Exchange Securities Trading Limited;


 
“Shares” means the common stock of US$0.001 par value of the Purchaser;



 
“Singapore Dollars”, "S$" and “Cents” mean the lawful currency of Singapore;



 
“Target” shall have the meaning ascribed to it in Recital A;



 
“Taxation” means all forms of taxation and statutory, governmental, state,
provincial, local governmental or municipal impositions, duties, contributions
and levies, including any goods and services tax or other form of value added
tax and stamp duty in each case, whether of Singapore or elsewhere in the world
whenever imposed and whether chargeable directly or primarily against or
attributable directly or primarily to the Target or any other person and all
penalties, charges, costs and interest relating thereto; and



 
“Third Party Confidential Information” means Confidential Information belonging
to a third party; and



 
“US Dollars”, “US$” and “US Cents” mean the lawful currency of the United States
of America.



1.2  
Any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement so far as such
modification or re-enactment applies or is capable of applying to any
transactions entered into prior to Completion and (so far as liability hereunder
may exist or can arise) shall include also any past statutory provisions or
regulations (as from time to time modified or re-enacted) which such provisions
or regulations have directly or indirectly replaced.

 
1.3  
References to “Recitals” and “Clauses” are to the recitals and the clauses of
this Agreement;

 
1.4  
Any reference to include or including shall be deemed to be followed by without
limitation or but not limited to whether or not they are followed by such
phrases or words of like import.

 
1.5  
Unless the context otherwise requires, words (including words defined in this
Agreement) denoting the singular number only shall include the plural and vice
versa; words denoting natural persons shall include bodies corporate, and words
denoting any gender shall include all genders; and

 
1.6  
The headings in this Agreement are for convenience only and shall not affect the
construction of any provision in this Agreement.

 
1.7  
Unless otherwise expressly provided, all covenants, warranties, representations,
undertakings and indemnities given or made by the Vendor in this Agreement are
given or made severally.

 
 
5

--------------------------------------------------------------------------------

 
 
2  
SALE AND PURCHASE

 
2.1  
Subject to the terms and conditions contained in this Agreement, and in
particular to Clause 3, and subject to and in consideration of the provision of
the Consideration to the Vendor, the Vendor shall, as legal and beneficial
owner, sell and transfer to the Purchaser, and the Purchaser shall, relying on
the representations, warranties and undertakings contained in this Agreement,
purchase from the Vendor the Sale Shares, with all rights, title and interest in
and to the Sale Shares attaching to them as at Completion, free from all
Encumbrances and including all rights, dividends, entitlements and distributions
declared, made or paid on or after the Completion Date with respect to the Sale
Shares.

 
2.2  
The Vendor agrees that it shall waive or procure the waiver of any right of
pre-emption or any other restrictions on transfer in respect of the Sale Shares
conferred on it or any other person under the Memorandum and Articles or
otherwise, and the Vendor agrees to procure from any such persons as may be
necessary before Completion the irrevocable waiver of any such right or
restriction on transfer in respect of the Sale Shares.

 
3  
CONDITIONS PRECEDENT

 
3.1  
The obligations of the Parties under this Agreement are conditional upon, and
Completion shall not take place until, all of the following conditions have been
fulfilled on or prior to the Completion Date:

 
(i)  
The Target obtaining such approval(s) from its board of directors and/or
shareholders in connection with this Agreement and the transactions contemplated
therein as may be necessary;



(ii)  
The Vendor obtaining such approval(s) from its board of directors, shareholders
and the SGX-ST (and any other regulatory authority) in connection with this
Agreement and the transactions contemplated therein as may be necessary;



(iii)  
The Purchaser obtaining such approval(s) from its board of directors and
relevant regulatory authority in connection with this Agreement (including
approval from any regulatory authority for the issuance of the Consideration
Shares and the Perpetual Preferred Stock (as defined herein) and such new Shares
as may be issued upon the conversion of the  Perpetual Preferred Stock) and the
transactions contemplated therein as may be necessary;



(iv)  
The Purchaser shall have filed the Certificate of Designations with the Delaware
Secretary of State;



(v)  
No material adverse change in the prospects, businesses, operations, assets or
financial conditions of the Target occurring since the date of this Agreement to
the Completion Date;



(vi)  
There is no breach by the Vendor and the Purchaser of their respective
representations, warranties, covenants and indemnities contained in this
Agreement;



(vii)  
The completion and satisfactory outcome, of all financial and legal due
diligence investigations (the “Due Diligence Investigations”) by the Purchaser
and its professional advisers into, amongst others, the financial, contractual,
tax and prospects, of the Target and title to its assets, as may be determined
by the Purchaser in its reasonable discretion;



(viii)  
The completion and satisfactory outcome, of Due Diligence Investigations by the
Vendor and its professional advisers into, amongst others, the financial,
contractual, tax and prospects, of the Purchaser and title to its assets, as may
be determined by the Vendor in its reasonable discretion; and



(ix)  
All necessary third party, governmental and regulatory consents, approvals and
waivers where required for the transactions contemplated hereunder having been
obtained by the Target, and such consents, approvals and waivers not having been
amended or revoked before Completion Date, and if any such consents, approvals
or waivers are subject to conditions, such conditions being acceptable to the
Purchaser.



3.2  
At any time on or before the Completion Date, the Purchaser may waive any of the
above conditions precedent applicable on the part of the Vendor, save for Clause
3.1(ii), by written notice to the Vendor. At any time on or before the
Completion Date, the Vendor may waive any of the above conditions precedent
applicable on the part of the Purchaser, save for Clause 3.1(iii) and 3.1(iv),
by written notice to the Purchaser.

 
3.3  
If any of the conditions precedent set out in Clause 3.1 above are not fulfilled
by any Party on or before the Long Stop Date and such non-fulfilment is not
waived by the other Parties as set out in Clause 3.2 above, this Agreement shall
ipso facto cease, lapse and determine and in that event, the Parties shall be
released and discharged from their respective obligations under this Agreement
other than the provisions of this Agreement which survive the termination of
this Agreement and no Party shall have any claim against the other Party for
costs, damages, compensation or otherwise under this Agreement, save for any
claim by any Party against the other Party in respect of any antecedent breach
of this Agreement (including Clause 3.1). The Parties hereby undertake to use
their best endeavours to ensure that their respective conditions precedent as
set out in Clause 3.1 above are fulfilled as soon as reasonably practicable and
in any event, by the Long Stop Date.

 
4  
VALUATION AND CONSIDERATION

 
4.1  
The Vendor and the Purchaser acknowledge that an independent valuation report
has established the value of the intellectual property of HotApp at US$743
million (the “Valuation”).  The Vendor and the Purchaser further acknowledge
that based on a supplemental valuation to the Valuation (the “Supplement”), and
based on recent market transactions of a similar nature, the average enterprise
value per user for a software application such as HotApp is US$73.20 (the “User
Market Value”). Based on the Valuation, the Supplement and Due Diligence
Investigations, the Parties have agreed to a purchase price of US$700,000,000
for the Sale Shares (the “Consideration”), to be determined and payable as
stated below in Clause 4.2.

 
 
6

--------------------------------------------------------------------------------

 
 
4.2  
The Consideration, shall, subject to Clause 4.1, be satisfied in the following
manner:

 
(a)  
On the Completion Date, through the issuance of 1,000,000 Shares (“Consideration
Shares”) by the Purchaser to the Vendor, whereby each Consideration Share shall
have an issue price of US$10;



(b)  
On the Completion Date, through the issuance of up to US$690,000,000 in stated
value of Purchaser’s Perpetual Preferred Stock (“Perpetual Preferred Stock”). In
addition, the relative rights, privileges and features of the Perpetual
Preferred Stock are set forth on the Certificate of Designations of the
Purchaser which is set out in Schedule 1 to this Agreement; and



4.3  
Following the issuance of the Perpetual Preferred Stock, the Perpetual Preferred
Stock may only be converted into the Purchaser’s common stock based on the
following conditions:

 
(a)  
Upon completion the Vendor will receive 13,800,000 Perpetual Preferred Stocks
which are capable of conversion into 69,000,000 common stocks of the Purchaser
with issue price of US$10 per common stock (equivalent to a total of
US$690,000,000 in stated value) upon the HotApp acquiring 9,426,230 users (the
“Total Users”). The Total Users is calculated by dividing the US$690,000,000 by
the market value per user (“User Market Value”) of US$73.20;

 
(b)  
For each 1,000,000 acquired users, the Vendor shall have the right to convert
1,464,000 Perpetual Preferred Stocks into 7,320,000 commons stocks of the
Purchaser with issue price of US$10 per common stock (equivalent to a total
US$73,200,000 in stated value) (individually, the “Tranche”).  Each Tranche is
calculated by multiplying the 1,000,000 users by the User Market Value of
US$73.20; and

 
(c)  
Subsequent to nine Tranche Issuances, representing a total of 9,000,000 active
users, and upon obtaining the remaining 426,230 users of the Total Users, the
Vendor shall have the right to convert the remaining 624,000 Perpetual Preferred
Stocks into 3,120,000 commons stock of the Purchase with issue price of US$10
per common stock (equivalent to a total of US$31,200,000 in stated value) (the
“Final Tranche”).   The Final Tranche is calculated by multiplying the 426,230
users by the User Market Value of US$73.20.

 
 
Further details of the calculation and terms of the Perpetual Preferred Stock is
set forth on Schedule 1 to this Agreement.

 
5  
COVENANTS AND BOARD REPRESENTATION

 
5.1  
Pre-Completion Covenants of the Vendor

 
 
(a)
The Vendor hereby covenants and undertakes to the Purchaser to procure that,
from the date hereof until Completion, the Business of the Target is carried on
in its usual and normal course and that the Target shall not enter into any
contract or commitment or do anything which, in any such case, is either out of
the ordinary and usual course of its Business or of a material nature.



 
(b)
Prior to Completion, the Vendor shall procure that the Purchaser and its agents
or representatives will, upon reasonable notice, be given reasonable access for
a period of 45 days from the date of this Agreement, to the properties and to
the books and records (whether statutory, managerial, financial or otherwise) of
the Target including without limitation, the statutory books, minute books,
leases, licences, contracts, details of receivables, Intellectual Property, tax
records, supplier list and customer lists in the possession or control of the
Target, and the Vendor and the Target shall upon request furnish such
information regarding the Business and affairs of the Target as the Purchaser
may require.



 
(c)
Prior to Completion, the Vendor shall procure that the Target shall take all
reasonable steps to preserve all of its properties owned or leased which are
used in the conduct of its Business in good working condition, ordinary wear and
tear excepted and, in particular, will maintain in force all insurance policies
and all other such insurances normally kept in force.



5.2  
Pre-Completion Covenants of the Purchaser

 
 
(a)
The Purchaser hereby covenants and undertakes to the Vendor to procure that,
from the date hereof until Completion, the Business of the Purchaser is carried
on in its usual and normal course and that the Purchaser shall not enter into
any contract or commitment or do anything which, in any such case, is either out
of the ordinary and usual course of its business or of a material nature.



 
(b)
Prior to Completion, the Purchaser shall procure that the Vendor and its agents
or representatives will, upon reasonable notice, be given reasonable access for
a period of 45 days from the date of this Agreement, to the properties and to
the books and records (whether statutory, managerial, financial or otherwise) of
the Purchaser including without limitation, the statutory books, minute books,
leases, licences, contracts, details of receivables, Intellectual Property, tax
records, supplier list and customer lists in the possession or control of the
Purchaser, and the Purchaser shall upon request furnish such information
regarding the business and affairs of the Purchaser as the Vendor may require.

 
 
(c)
Prior to Completion, the Purchaser shall procure that the Purchaser shall take
all reasonable steps to preserve all of its properties owned or leased which are
used in the conduct of its business in good working condition, ordinary wear and
tear excepted and, in particular, will maintain in force all insurance policies
and all other such insurances normally kept in force.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)
Prior to Completion, the Purchaser shall procure that the Purchaser shall
preserve intact its current business organisations, keep available the services
of its current officers and employees and preserve their relationships with
customers, suppliers and others having business dealings with them to the end
that their goodwill and going business value shall be unimpaired at the
Completion Date.

 
5.3  
Under the Purchaser’s current bylaws, the board of directors of the Purchaser
shall have up to 3 members. Upon Completion, Vendor shall be entitled to
nominate one representative to the board of directors of the Purchaser.

 
6  
WARRANTIES AND UNDERTAKINGS

 
6.1  
The Vendor hereby warrants, represents and undertakes to and with the Purchaser
and its successors in title the terms set out in Schedule 3.

 
6.2  
The Purchaser hereby warrants, represents and undertakes to and with the Vendor
and the Target and their successors in title the terms set out in Schedule 4.

 
6.3  
In relation to any representation, warranty or undertaking which refers to the
knowledge, information or belief of the undertaking Party, it shall mean that
the undertaking Party has made full inquiry into the subject matter of that
representation, warranty or undertaking and that it/he does not have the
knowledge, information or belief that the subject matter of that representation,
warranty or undertaking may not be correct, complete or accurate.

 
7  
COMPLETION

 
Subject to Clause 3.1, Completion shall take place on the Completion Date at the
office of the Vendor (or at such other place as the Parties may agree). The
Parties hereby agree and confirm that the Completion of this Agreement shall be
deemed to be effective 5.00 p.m. (Singapore time) on the Completion Date.


7.1  
On or before the Completion Date, the parties will execute a Software
Development, Support and Non-Compete Agreement (“SDS Agreement”). The SDS
Agreement details the commitment of the Vendor to provide ongoing intellectual
property development and technical support. The SDS Agreement is set out in the
form and substance as included in Schedule 2 to this Agreement;

 
7.2  
On the Completion Date:

 
(A)  
The Vendor shall deliver to the Purchaser:



(i)  
evidence of satisfaction of the Vendor’s obligations under Clause 3 as may be
reasonably required by the Purchaser;



(ii)  
valid share certificates in respect of the Sale Shares in the name of the
Vendor;



(iii)  
duly executed share transfer forms in relation to the Sale Shares in favour of
the Purchaser and/or its nominee in a form reasonably acceptable to Purchaser;



(iv)  
duly certified copies of board resolution of the Target approving:



(a)  
the transfer of the Sale Shares subject to the same being duly stamped if
necessary;



(b)  
the affixation of the Target’s common seal (where required);



(c)  
the issue of new share certificates in respect of the Sale Shares in favour of
the Purchaser and/or its nominee; and



(d)  
the registration of the Purchaser and/or its nominee in the Target’s register of
members as the holder of the Sale Shares;

 
 
8

--------------------------------------------------------------------------------

 
 
(v)  
such waivers or consents as may be necessary to enable the Purchaser and/or its
nominees to be registered as holder of any and all of the Sale Shares, including
but not limited to waiver of any pre-emption rights as may be prescribed by the
Memorandum and Articles of the Target or otherwise;



(vi)  
a certificate signed by a director of the Vendor in a form reasonably acceptable
to Purchaser confirming and certifying that all the warranties set out in
Schedule 1, where applicable, have been complied with and would be correct in
all respects as if repeated on the Completion Date by reference to the
circumstances then existing and that all the representations, warranties,
undertakings and convenants of the Vendor contained in Clauses 5 and 6.1 have
been fully performed and observed by the Vendor; and



(vii)  
a certificate signed by a director of Vendor in a form reasonably acceptable to
Purchaser confirming and certifying that the Memorandum and Articles and all
resolutions provided to Purchaser are current, true and correct.



7.3  
Upon compliance with the provisions of Clause 7.2:

 
(A)  
The Purchaser shall deliver to the Vendor:



(i)  
valid share certificates in respect of the Consideration Shares in the name of
the Vendor;



(ii)  
evidence of satisfaction of the Purchaser’s obligations under Clause 3 as may be
reasonably required by the Vendor;



(iii)  
duly certified copies of board resolution of the Purchaser approving:



(a)  
the affixation of the Purchaser’s common seal (where required);



(b)  
the issue of new share certificates in respect of the Consideration Shares in
favour of the Vendor and/or its nominee;



(c)  
the registration of the Vendor and/or its nominee in the Purchaser’s register of
members as the holder of the Consideration Shares;



(d)  
the approval of the execution and delivery of this Agreement, the Preferred
Stock Agreement, the Certficate of Designations, and the SDS Agreement,  and the
transactions contemplated hereunder and thereunder;



(iv)  
such waivers or consents as may be necessary to enable the Vendor and/or its
nominees to be registered as holder of any and all of the Consideration Shares,
including but not limited to waiver of any pre-emption rights as may be
prescribed by the Memorandum and Articles of the Purchaser or otherwise; and



(v)  
a certificate signed by an officer of the Purchaser in a form reasonably
acceptable to Vendor confirming and certifying that all the warranties set out
in Schedule 2, where applicable, have been complied with and would be correct in
all respects as if repeated on the Completion Date by reference to the
circumstances then existing and that all the representations, warranties,
undertakings and convenants of the Purchaser contained in Clauses 5 and 6.2 have
been fully performed and observed by the Purchaser (where applicable).

 
 

7.4  
If any one of the Parties breaches its obligations under this Clause 7, the
other party shall be entitled, in addition to and without prejudice to all other
rights and remedies available to it, including the right to claim damages, to:

 
(i)           elect to terminate the Agreement;


 
(ii)
effect Completion so far as practicable having regard to the defaults which have
occurred and subject to any terms and conditions which the Parties may agree in
writing; or



 
(iii)
fix a new date for Completion (not being more than 30 days after the Completion
Date) in which case the provisions of this Clause 7 shall apply to Completion as
so deferred.

 
 
9

--------------------------------------------------------------------------------

 
 
7.5  
If any one of the Parties terminates this Agreement pursuant to Clause 7.4(i),
each Party’s further rights and obligations shall cease immediately upon
termination but termination shall not affect a Party’s accrued rights and
obligations as at the date of termination.

 
8  
GENERAL INDEMNIFICATION

 
8.1  
Subject to Clause 8.5, Vendor agrees to indemnify, defend and hold harmless the
Purchaser (and its directors, officers, employees, agents, representatives,
Affiliates, successors and assigns) from and against all losses, liabilities,
damages, deficiencies, demands, claims, actions, judgments or causes of action,
assessments, costs or expenses (including, without limitation, interest,
penalties and reasonable legal fees and disbursements) based upon, arising out
of or otherwise in respect of any material inaccuracy in or any material breach
of any representation, warranty, covenant or agreement of the Vendor contained
in this Agreement or in any documents delivered pursuant to this Agreement.

 
8.2  
Subject to Clause 8.5, the Purchaser agrees to indemnify, defend and hold
harmless the Vendor (and its directors, officers, employees, agents,
representatives, Affiliates, successors and assigns) from and against all
losses, liabilities, damages, deficiencies, demands, claims, actions, judgments
or causes of action, assessments, costs or expenses (including, without
limitation, interest, penalties and reasonable legal fees and disbursements)
based upon, arising out of or otherwise in respect of any material inaccuracy in
or any material breach of any representation, warranty, covenant or agreement of
the Purchaser contained in this Agreement or in any documents delivered pursuant
to this Agreement.

 
8.3  
The right of a Party to indemnification, payment, reimbursement, or other remedy
based upon such representations, warranty, covenant, or obligations of the other
Party will not be affected by the Due Diligence Investigations conducted or any
knowledge acquired at any time by the former Party, whether before or after the
execution and delivery of this Agreement or the Completion Date, with respect to
the accuracy or inaccuracy of, or compliance with, such representation,
warranty, covenant, or obligation.

 
8.4  
For the avoidance of doubt, the indemnity provided by a Party pursuant to this
Clause 8 shall not be limited by any pre-existing knowledge of the other Party
of any inaccuracy in or any breach of any representation, warranty, covenant or
agreement of the former Party contained in this Agreement or in any documents
delivered pursuant to this Agreement, whether or not such inaccuracy or breach
have been uncovered by the Due Diligence Investigations.

 
8.5  
In respect of any liability arising as a result of the indemnities set out in
Clause 8.1 above (in the case of the Vendor) or Clause 8.2 (in the case of the
Purchaser), the Parties agrees that the liability (if any) on the part of the
Vendor shall in aggregate be limited to a monetary sum of US$100,000, and the
liability (if any) on the part of the Purchaser shall in aggregate be limited to
a monetary sum of US$100,000.

 
9  
TERMINATION

 
 
This Agreement may be terminated by the following Party by written notice to the
other Parties prior to Completion as follows:



 
(i)
at the election of a Party  in accordance with Clause 7.4;



 
(ii)
at the election of a Party, if the other Party has breached any representation,
warranty, covenant or agreement contained in this Agreement, which breach cannot
be or is not cured by Completion Date;



 
(iii)
at any time on or prior to the Completion Date, by mutual written consent of the
Parties.

 
If this Agreement so terminates, it shall become null and void and have no
further force or effect, save for the provisions which are intended to survive
the termination of this Agreement.
 
10  
CONFIDENTIALITY

 
10.1  
Each Party shall keep strictly confidential the negotiations relating to this
Agreement, the existence of this Agreement and its contents, and each Party
shall not disclose the same to any other person without the prior written
consent of the other Party, other than to its holding company, its directors,
key employees and advisers and the directors, employees and advisers of its
holding company on a strictly need to know basis, or when required under the
rules and regulations of the SGX-ST and of the United States Securities and
Exchange Commission (the “Commission”), and other applicable laws or regulations
of Singapore and/or United States of America.

 
10.2  
Save as provided in this Clause 10, no press release or public announcement
relating to any matter in this Agreement shall be issued or made by or on behalf
of a Party without the written consent of such Party, save for any press release
or public announcement required under the rules and regulations of the SGX-ST
and of the Commission, and other applicable laws or regulations of Singapore or
the United States of America or elsewhere to which a Party is subject.

 
 
10

--------------------------------------------------------------------------------

 
 
10.3  
All communication between the Parties, all information and other material
supplied to or received by any of them from the other which is either designated
confidential or by its nature intended to be confidential, and all information
concerning the business transactions or the financial arrangements of the
Parties shall be kept confidential by the recipient unless or until it is, or
part of it is, in the public domain (save where such information has become
known to the public by reason of any wilful or negligent act or omission of the
recipient Party or its representatives), whereupon to the extent that it is part
of the public domain, the obligation under this clause shall cease.

 
10.4  
The Parties acknowledge that the Vendor shall be entitled to make, amongst other
public announcements, press releases and announcements on the SGX-ST relating to
the subject-matter of this Agreement upon the execution of this Agreement.

 
10.5  
The Parties acknowledge that the Purchaser shall be entitled to make, amongst
other public announcements, press releases and announcements and file such
reports and forms with the Commission relating to the subject-matter of this
Agreement upon the execution of this Agreement.

 
10.6  
Nothing herein shall in any way restrict or prohibit the Parties from complying
with any disclosure obligations prescribed by any relevant applicable law.

 
11  
CONTINUING EFFECT OF AGREEMENT

 
All provisions of this Agreement shall so far as they are capable of being
performed or observed continue in full force and effect notwithstanding
Completion except in respect of matters then already performed.
 
12  
NO ASSIGNMENT

 
The Vendor may not assign or transfer all or part of its rights or obligations
under this Agreement without the prior written consent of the Purchaser. The
Purchaser may not assign or transfer all or part of its rights or obligations
under this Agreement without the prior written consent of the Vendor.
 
13  
PREVALENCE OF AGREEMENT

 
In the event of any inconsistency between the provisions of this Agreement and
the Memorandum and Articles of the Target and/or the memorandum and articles of
association or constitutive documents of the Purchaser, the provisions of this
Agreement shall as between the Parties hereto prevail and the Parties shall so
far as they are able, cause such necessary alterations to be made to the
Memorandum and Articles of the Target and/or the memorandum and articles of
association or constitutive documents of the Purchaser as are required to remove
such conflict.
 
14  
TIME OF ESSENCE

 
Any time or period mentioned in any provision of this Agreement may be extended
by mutual agreement between the Parties hereto but as regards any time, date or
period originally fixed or any time, date or period so extended as aforesaid,
time shall be of the essence.
 
15  
COSTS AND TAXATION



15.1  
Each Party shall bear and be responsible for its respective Costs and Expenses
incurred in relation to the negotiation, preparation and implementation of this
Agreement.

 
15.2  
Any stamp duty payable on the sale and purchase of the Sale Shares shall be
borne by the Purchaser. Any stamp duty payable on the sale and purchase of the
Consideration Shares and the Perpetual Preferred Stock shall be borne by the
Vendor.

 
16  
NOTICES



Any notice, communication or demand required to be given, made or served under
this Agreement shall be in writing in the English language and delivered by hand
or sent by prepaid registered post or by fax or telex to the intended recipient
thereof at the following address or fax number or to such other address or fax
number as may from time to time be notified (in accordance with this clause) by
the relevant Party to the other Party:
 
 
11

--------------------------------------------------------------------------------

 
 
Vendor
 
Singapore eDevelopment Limited
9 Temasek Boulevard, #09-02A,
Singapore 038989
Fax no: +65 63339164
Attention: CEO
     
Purchaser
 
Fragmented Industry Exchange Inc.
 2490 Blackrock Turnpike #344
Fairfield, Connecticut 06825
Fax no: 203.659.1690
Attention: CEO



 
Any such notice, communication or demand shall be deemed to have been duly
served (if given or made by fax) immediately on such transmission or (if given
or made by letter) two days after posting and in proving the same, it shall be
sufficient to produce the fax or telex report or to show that the envelope
containing the same was duly addressed, stamped and posted.

 
17  
FURTHER ASSURANCE

 
The Parties shall execute and do and procure all other persons if necessary, to
execute and do all such further deeds, assurances, acts and things as may be
reasonably required whether before or after Completion so that full effect may
be given to the terms and conditions of this Agreement.
 
18  
SEVERABILITY

 
The illegality, invalidity or unenforceability of any provision of this
Agreement under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.
 
19  
COUNTERPARTS

 
This Agreement may be entered into by the Parties in separate counterparts, each
of which when so executed shall be an original, but all counterparts shall
together constitute one and the same document. Signatures may be exchanged by
facsimile, with original signatures to follow. Each Party agrees to be bound by
its own facsimile and that it accepts the facsimile signature of the other
Party.
 
20  
ENTIRE AGREEMENT AND MODIFICATIONS

 
20.1  
This Agreement, including the Schedules herein, constitute the entire agreement
between the Parties with respect to the transactions contemplated in this
Agreement and supersedes all prior oral and written agreements, memoranda,
understandings, undertakings, representations and warranties between the Parties
relating to the subject matter of this Agreement.

 
20.2  
Each Party acknowledges to the other (and shall execute this Agreement and any
documents in the agreed form in reliance on such acknowledgement) that it has
not been induced to enter into any such documents by nor relied on any
representation or warranty other than the representations and/or warranties as
contracted herein.

 
20.3  
No amendment or variation of this Agreement shall be effective unless so amended
or varied in writing and signed by or on behalf of each of the Parties.

 
21  
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT (CAP. 53B)

 
 
Nothing in this Agreement is intended to grant to any third party any right to
enforce any term of this Agreement or to confer on any third party any benefits
under this Agreement for the purposes of the Contracts (Rights of Third Parties)
Act (Cap. 53B) and any re-enactment thereof, the application of which
legislation is hereby expressly excluded.

 
 
12

--------------------------------------------------------------------------------

 
 
22  
GOVERNING LAW AND JURISDICTION

 
22.1  
This Agreement shall be governed by and construed in accordance with the laws of
Singapore.

 
22.2  
Subject to Clause 22.3 below, in relation to any legal action or proceeding
arising out of or in connection with this Agreement (“Proceedings”), the Parties
hereby irrevocably submit to the non-exclusive jurisdiction of the courts of
Singapore and waive any objection to Proceedings in any such court on the
grounds of venue or on the grounds that the Proceedings have been brought in an
inconvenient forum.

 
22.3  
Notwithstanding Clause 22.2 above, submission shall not affect the right of the
Purchaser to take Proceedings in any jurisdiction nor shall the taking of
Proceedings in any jurisdiction preclude the Purchaser from taking Proceedings
in any other jurisdiction.

 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 - FORM OF CERTIFICATE OF DESIGNATIONS.
 
FRAGMENT INDUSTRY EXCHANGE, INC.
 
CERTIFICATE OF DESIGNATIONS OF RIGHTS,
PRIVILEGES, AND PREFERENCES OF


PERPETUAL PREFERRED STOCK


AND QUALIFICATIONS, LIMITATIONS
 
AND RESTRICTIONS THEREOF
_______________________________________________________________
 
Pursuant to Section 151 of the
General Corporation Law of the State of Delaware
_______________________________________________________________
 
ARTICLE I
 
The name of this corporation is FRAGMENTED INDUSTRY EXCHANGE, INC. (formerly
Ontarget Staffing Inc.)
 
ARTICLE II


Pursuant to Sections 151 and 103 of the General Corporate Law of the State of
Delaware, I, Mary Ellen Schloth, the Chief Executive Officer and Secretary of
Fragmented Industry Exchange, Inc., a corporation organized and existing under
the General Corporation Law of the State of Delaware (the “Corporation”), DO
HEREBY CERTIFY THAT:


The Board of Directors of the Corporation on October 15, 2014 adopted the
following resolution creating a series of its preferred stock designated the
“Perpetual Preferred Stock”:


RESOLVED, that pursuant to the authority vested in the Board of Directors of the
Corporation by the Certificate of Incorporation dated March 7, 2012, the Board
of Directors of the Corporation by unanimous resolution does hereby designate
the terms, and authorize and provide for the issuance of the "Perpetual
Preferred Stock,” consisting initially of 13,800,000 shares, having the voting
powers, preferences and relative participating rights, and the qualifications,
limitations or restrictions that are set forth as follows:


A. Designation and Amount. The shares of such series shall be designated as
“Perpetual Preferred Stock” with a par value of $0.0001 per share, and the
number of shares constituting such series initially shall be 13,800,000. Such
amount may be increased or decreased by the resolution of the Board of
Directors, provided that no decrease shall reduce the number of shares of the
Perpetual Preferred Stock to less than the number of shares then issued and
outstanding, fully diluted.
 
 
Schedule 1 - 1

--------------------------------------------------------------------------------

 
 
B. Rights, Preferences and Restrictions of Perpetual Preferred Stock.  The
rights, preferences, privileges and restrictions granted to and imposed on the
Perpetual Preferred Stock are as set forth below:
 
1.           Rank. The Perpetual Preferred Stock, except as otherwise stated
herein, in respect of dividends and distributions upon a Liquidation Event,
shall rank senior to all classes of common stock of the Corporation, and each
other class of Capital Stock or series of Preferred Stock hereafter created that
does not expressly provide that it ranks senior to, or on a parity with, the
Perpetual Preferred Stock as to dividends and distributions upon a Liquidation
Event ("Junior Stock"). The Perpetual Preferred Stock shall, in respect of
dividends and distributions upon a Liquidation Event, rank on a parity with (a)
the Common Stock, and (b) any class of Capital Stock or series of Preferred
Stock hereafter created that expressly provides that it ranks on a parity with
the Perpetual Preferred Stock as to dividends and distributions upon a
Liquidation Event ("Parity Stock"); provided, however, that any such Parity
Stock, other than the Common Stock, that was not approved in writing by the
majority of the Holders shall be deemed to be Junior Stock and not Parity Stock.
The Perpetual Preferred Stock shall, in respect of dividends and distributions
upon a Liquidation Event, rank junior to each class of Capital Stock or series
of Preferred Stock hereafter created that has been approved in writing by the
majority of the Holders and that expressly provides that it ranks senior to the
Perpetual Preferred Stock as to dividends or distributions upon Liquidation
Event ("Senior Stock").


2.           Dividend Provisions.  Beginning on the Issue Date, the Holders of
the outstanding shares of Perpetual Preferred Stock shall be entitled to receive
dividend distributions when and if dividend distributions are declared and
authorized  on the Common Stock by the Board of Directors, provided that, each
share of the Perpetual Preferred Stock shall have rights, privileges and
preferences on dividend distributions equal to five (5) shares of Common Stock.


3. Liquidation Preference.


(a)           In the event of a Liquidation Event, the Holders of the Perpetual
Preferred Stock shall have the same rights as holders of Common Stock, except
that each share of outstanding Perpetual Preferred Stock shall have five (5)
times the rights as each share of Common Stock (“Liquidation Ratio”).
Collectively, the holders of the then outstanding shares of Common Stock and the
holders of the then outstanding shares of Perpetual Preferred Stock shall be
entitled to receive all of the remaining assets of the Corporation available for
distribution to such stockholders. The distribution shall be ratable, in
proportion to the number of shares of the Common Stock and/or Perpetual
Preferred Stock held by them, after giving effect to the Liquidation Ratio.


(b)           A “Liquidation Event” shall include (A) the closing of the sale,
transfer or other disposition of all or substantially all of the Corporation’s
assets, or (B) a liquidation, dissolution or winding up of the Corporation;
provided, however, that a transaction shall not constitute a Liquidation Event
if its sole purpose is to change the state of this corporation’s incorporation
or to create a holding company that will be owned in substantially the same
proportions by the persons who held the Corporation’s securities immediately
prior to such transaction. The treatment of any particular transaction or series
of related transactions as a Liquidation Event may be waived by the vote or
written consent of the holders of at least fifty percent (50%) of the
outstanding Perpetual Preferred Stock (voting together as a single class and not
as separate series). The Corporation shall give each holder of record of
Perpetual Preferred Stock written notice of such impending Liquidation Event not
later than twenty (20) days prior to the stockholders’ meeting called to approve
such transaction, or twenty (20) days prior to the closing of such transaction,
whichever is earlier, and shall also notify such holders in writing of the final
approval of such transaction.  The first of such notices shall describe the
material terms and conditions of the impending transaction and the provisions of
this Article II.B.3, and the Corporation shall thereafter give such holders
prompt notice of any material changes.  The transaction shall in no event take
place sooner than twenty (20) days after the Corporation has given the first
notice provided for herein or sooner than ten (10) days after the Corporation
has given notice of any material changes provided for herein; provided, however,
that such periods may be shortened or waived upon the written consent of the
holders of Perpetual Preferred Stock that (i) are entitled to such notice rights
or similar notice rights and (ii) represent at least a majority of the voting
power of all then outstanding shares of such Perpetual Preferred Stock (voting
together as a single class and not as separate series).


4. Redemption.  The Perpetual Preferred Stock shall not be redeemable.


5. Conversion.  The Perpetual Preferred Stock shall be subject to the following
conversion rights:


(a).           Voluntary Conversion by Holder.  The Perpetual Preferred Stock
shall be convertible, at the option of the holder thereof, at any time after the
Issue Date subject to the following:
 
For each 1,000,000 Commercial Users of the Application (without duplication),
Holder shall have the right to convert 1,464,000 shares of Perpetual Preferred
Stock into 7,320,000 shares of Common Stock, so that there must be a minimum of
9,426,230 Commercial Users in order of all of the shares of the Perpetual
Preferred Stock to be converted.
 
 (b).           Conversion Procedures.
 
(i)           The Corporation will not issue any fractional shares of Common
Stock upon a conversion pursuant to this Article II.B.5 (if fractional shares
result from any conversion, all such fractional shares rounded up to the nearest
whole share).
 
 
Schedule 1 - 2

--------------------------------------------------------------------------------

 
(ii)           Mechanics of Conversion.  Before any Holder of Perpetual
Preferred Stock shall be entitled to voluntarily convert the same into shares of
Common Stock, such Holder shall surrender the certificate or certificates
therefor, duly endorsed, at the office of this corporation or of any transfer
agent for the Perpetual  Preferred Stock, and shall give written notice to the
Corporation at its principal corporate office, of the election to convert the
same and shall state therein the name or names in which the certificate or
certificates for shares of Common Stock are to be issued.  The Corporation
shall, as soon as practicable thereafter (but not later than 10 days
thereafter), issue and deliver to such holder of Perpetual  Preferred Stock, or
to the nominee or nominees of such holder, a certificate or certificates for the
number of shares of Common Stock to which such holder shall be entitled as
aforesaid.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of such surrender of the shares of
Perpetual Preferred Stock to be converted, and the person or persons entitled to
receive the shares of Common Stock issuable upon such conversion shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock as of such date.  If a partial conversion of the Perpetual
Preferred Stock occurs, the Corporation shall, as soon as practicable thereafter
(but not later than 10 days thereafter), issue a new certificate of Perpetual
Preferred Stock to the Holder after giving effect to the conversion.
 
(c).           Adjustment Event.
 
(i)           In the event that, by reason of any merger, consolidation,
combination, liquidation, recapitalization, stock dividend, stock split,
split-up, split-off, spin-off, combination of shares, exchange of shares or
other like change in capital structure of the Corporation, the Common Stock is
substituted, combined, or changed into, any cash, property, or other securities,
or the shares of Common Stock are changed into a greater or lesser number of
shares of Common Stock (each, an "Adjustment Event"), the Conversion Ratio shall
be appropriately and equitably adjusted by the Corporation so that the Holder of
shares of Perpetual Preferred Stock thereafter converted may receive the number
and kind of shares of capital stock of the Corporation which such Holder would
have owned immediately following such action if such Holder had converted such
Holder’s shares of Perpetual Preferred Stock immediately before the occurrence
of such Adjustment Event.
 
(d).           Notices of Record Date.  In the event of any taking by the
Corporation of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend) or other distribution, the Corporation
shall mail to each holder of Perpetual  Preferred Stock, at least ten (10) days
prior to the date specified therein, a notice specifying the date on which any
such record is to be taken for the purpose of such dividend or distribution, and
the amount and character of such dividend or distribution.


(e).           Reservation of Stock Issuable Upon Conversion.  The Corporation
shall at all times reserve and keep available out of its authorized but unissued
shares of Common Stock or other Capital Stock, solely for the purpose of
effecting the conversion of the shares of the Perpetual Preferred Stock, such
number of its shares of Common Stock or other Capital Stock as shall from time
to time be sufficient to effect the conversion of all outstanding shares of the
Perpetual  Perpetual Preferred Stock; and if at any time the number of
authorized but unissued shares of Common Stock or other Capital Stock shall not
be sufficient to effect the conversion of all then outstanding shares of the
Perpetual Preferred Stock, the Corporation will take such immediate corporate
action as may, in the opinion of its counsel, be necessary to increase its
authorized but unissued shares of Common Stock or other Capital Stock to such
number of shares as shall be sufficient for such purposes, including, without
limitation, engaging in best efforts to obtain the requisite stockholder
approval of any necessary amendment to this Certificate of Designations.


(f).           Notices and Delivery of Certificates.  Any notice or delivery of
certificates required by the provisions herein to be given to the holders of
shares of Perpetual Preferred Stock shall be given to each holder of record at
his address appearing on the books of the Corporation.


(g).           Status of Converted Stock. In the event that any shares of the
Perpetual Preferred Stock shall be converted  as stated herein, the shares of
the Perpetual Preferred Stock so converted shall be cancelled and retired, and
shall not be issuable by the Corporation.


6.           Voting Rights.
 
The Perpetual Preferred Stock shall have no voting rights prior to conversion.
 
C.           Definitions.


As used in herein, the following terms shall have the following meanings (with
terms defined in the singular having comparable meanings when used in the plural
and vice versa), unless the context otherwise requires:


“Application”  shall mean the software application of Hotapps International Pte.
Ltd., a subsidiary of the Corporation.


"Capital Stock" means any and all shares, interests, participations, or other
equivalents (however designated) of capital stock of the Corporation.


 
Schedule 1 - 3

--------------------------------------------------------------------------------

 
“Commercial User” shall mean a third party that has completed a form generated
by the Corporation and has activated the Application for commercial use.


"Common Stock" means any and all shares of the Corporation’s $0.0001 par value
common stock.


"Corporation" means Fragmented Industry Exchange, Inc., a Delaware corporation,
and its successors.


"Holder" means a holder of a share or shares of Perpetual Preferred Stock as
reflected in the stock books of the Corporation.


"Issue Date" means the date of original issuance of the applicable shares of
Perpetual  Preferred Stock.


"Junior Stock" has the meaning ascribed to it in Article II.B.1. hereof.


“Liquidation Event” shall have the meaning set forth in Article II.B.3(b).


"Parity Stock" has the meaning ascribed to it in Article II.B.1. hereof.


"Perpetual Preferred Stock" has the meaning ascribed to it in Article II.A.
hereof.


"Senior Stock" has the meaning ascribed to it in Article II.B.1. hereof.
 
[Rest of Page Intentionally Left Blank – Signature Page to follow]
 
 
Schedule 1 - 4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Fragment Industry Exchange, Inc. has caused its duly
authorized officer to execute this Certificate on this the 15th day of October
2014.




Fragmented Industry Exchange, Inc.






_______________
Mary Ellen Schloth
Chief Executive Officer







 
 
Schedule 1 - 5

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 – FORM OF SOFTWARE DEVELOPMENT, SUPPORT & NON-COMPETE AGREEMENT.
 
THIS SOFTWARE DEVELOPMENT, SUPPORT and NON-COMPETE AGREEMENT (the “Agreement”)
dated this 15th day of October 2014 (the “Effective Date”) by and between
Signapore eDevelopment Limited, having a business address at 9 Temasek Boulevard
#09-02A, Singapore 038989 (“SED”) and Fragmented Industry Exchange Inc (“FIE”),
having a business address 2490 Blackrock Turnpike #344, Fairfield, CT
06825.   (SED and FIE collectively,” the “Parties”, or individually the
“Party”).


BACKGROUND
WHEREAS, FIE purchased from SED certain exclusive right to certain intellectual
property (“Technical Information”) related to an instant messaging application,
entitled “Software” or “HotApps” (as hereinafter defined).


WHEREAS, SED will provide ongoing Development, Maintenance and Support Services
listed below for the Software.


The term "HotApps" or “Software” as used in this agreement means: a
cross-platform mobile instant messaging application.


NOW THEREFORE, in consideration of the premises and covenants, and other good
and valuable consideration, and the mutual promises of the performance of the
undertakings set forth herein, it is agreed by and among the parties hereto as
follows:


1.  
ONGOING DEVELOPMENT & SUPPORT



SED will provide further development and technical support for the
Software.   Support shall include (i) diagnosis of problems, (ii) further
development and testing, and (iii) resolutions of problems (all collectively,
the “Services”). SED will use its best efforts to address reported and
reproducible errors in the Software.


2.  
MAINTENANCE



During the term of this agreement, SED will provide FIE with patches, updates,
releases and latest versions of the Software along with other generally
available technical material.  SED agrees not to use or transfer the prior
version but to destroy or archive the prior version of the Software.


3.  
TERM



This Agreement shall start on the Effective Date. Unless otherwise terminated
through written agreement of the Parties, this Agreement shall run for a period
of 2 years from the Effective Date.


4.  
COMPENSATION



Compensation paid to SED for the Services provided under this Agreement will be
provided under the terms of a separate agreement(s).   Until such a time as
otherwise agreed to by the Parties, SED will provide the Services free of
charge.   Within ninety (90) days of the Effective Date of this Agreement, or
such later date as may be mutually agreed between the Parties, the Parties
intend to establish a separate compensation agreement.
 
 
Schedule 2 - 1

--------------------------------------------------------------------------------

 
 
5.  
REPRESENTATIONS, OBLIGATIONS, WARRANTIES AND DISCLAIMERS:



SED represents and warrants as follows:


●  
SED has the power and authority to execute, deliver and perform its obligations
under this Agreement, and that neither the execution nor delivery of this
Agreement nor the performance of its obligations hereunder will constitute a
breach of the terms or provisions of any contract or agreement to which it is a
party;

●  
SED agrees that commencing on the Effective Date of the Agreement and continuing
through the corporate existence of FIE, that SED will not, either directly or
indirectly, on SED’s own behalf, or in the service of or on behalf of others,
engage in or provide services or develop products or methodologies of a similar
type or nature as that of the FIE; and

●  
SED is a duly organized, validly existing corporation of Singapore and its
corporate charter has never been revoked or suspended.



FIE represents and warrants as follows:


●  
FIE has the power and authority to execute, deliver and perform its obligations
under this Agreement, and that neither the execution nor delivery of this
Agreement nor the performance of its obligations hereunder will constitute a
breach of the terms or provisions of any contract or agreement to which it is a
party; and

●  
FIE is a duly organized, validly existing corporation of the State of Delaware
and its authority to operate as a corporation has never been revoked or
suspended.



6.  
CONFIDENTIAL INFORMATION



SED shall use all Technical Information obtained heretofore or hereafter from
FIE for the sole purpose of the further development and marketing of HotApps.
SED shall hold in confidence any and all Technical Information and disclosed
directly or indirectly to SED by FIE, under this Agreement except that such
obligation does not extend to:  (a) Technical Information which at the time of
the disclosure are in the public domain; and (b) Technical Information which
after disclosure is published or otherwise becomes part of the public domain
through no fault of SED (but only after, and only to the extent that, it is
published or otherwise becomes part of the public domain).


SED shall upon request by FIE, obtain from its officers, employees and other
persons having access to Technical Information, a duly-binding agreement to
maintain such information in confidence by any such person in a form acceptable
to FIE.


For the avoidance of doubt, nothing herein precludes SED from making any
disclosures required of SED under any applicable law or regulation or regulatory
or governmental body in Singapore or elsewhere.


7.  
ENFORCEMENT



SED shall immediately inform FIE of any infringement, potential or actual, which
may come to SED’S attention.  FIE in their sole discretion may, but shall not be
obligated to, take whatever steps it deems advisable to terminate any such
potential or actual infringement of any of the Software rights.     If FIE shall
elect not to pursue such third party, SED, at its sole cost and expense and with
FIE approval, may take such action to terminate such infringement, in which
event FIE agrees to cooperate with SED.


8.  
GENERAL



(a)  
Each Party acknowledges that it has read this Agreement, it understands this
Agreement and agrees to be bound by its terms. Further, both Parties agree that
this is the complete and exclusive statement of the Agreement between the
Parties, which supersedes and merges all prior proposals, understandings and all
other agreements, oral and written, between the Parties relating to this
Agreement. This Agreement may not be modified or altered except by written
instrument duly executed by both Parties.

(b)  
If any provision of this Agreement is invalid under any applicable statute or
rule of law, it is to that extent, deemed to be omitted;

(c)  
Neither Party to this Agreement may assign or sub-license without the prior
written consent of the other Party, rights, duties or obligations under this
Agreement to any person or entity, in whole or in part. A sale of substantially
all of FIE's assets to a third party or any transfer of more than 50% of the
voting stock of FIE to a third party shall not constitute an assignment under
this Agreement.

(d)  
This Agreement shall be governed by and construed in accordance with the laws of
Singapore.

(e)  
In relation to any legal action or proceeding arising out of or in connection
with this Agreement (“Proceedings”), the Parties hereby irrevocably submit to
the non-exclusive jurisdiction of the courts of Singapore and waive any
objection to Proceedings in any such court on the grounds of venue or on the
grounds that the Proceedings have been brought in an inconvenient forum.

(f)  
This Agreement may be entered into by the Parties in separate counterparts, each
of which when so executed shall be an original, but all counterparts shall
together constitute one and the same document. Signatures may be exchanged by
facsimile, with original signatures to follow. Each Party agrees to be bound by
its own facsimile and that it accepts the facsimile signature of the other
Party.



[Rest of Page Intentionally Left Blank – Signature Page to Follow]
 
 
Schedule 2 - 2

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE:


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date first above written above in duplicate by their duly
authorized representatives.
 
 
 

    SED:  
WITNESS:
                      By:                  
Print Name:
             
Title:
                     
FIE:
 
WITNESS:
                  By:                
Name:  Mary Ellen Schloth
             
Title:  CEO
 

 
 
Schedule 2 - 3

--------------------------------------------------------------------------------

 
 
SCHEDULE 3 WARRANTIES GIVEN BY THE VENDOR UNDER CLAUSE 6.1
 
As of the date of this Agreement and as of the Completion Date, Vendor (in
relation to itself, the Sale Shares and the Target) hereby represents and
warrants to Purchaser and undertakes with the Purchaser (with the intent that
the provisions set out herein shall continue to have full force and effect) as
follows:-


1.
CAPACITY OF VENDOR AND OWNERSHIP OF SALE SHARES



1.1  
As at the date of this Agreement, the Sale Shares are authorised, properly and
validly issued and allotted, and are each fully paid-up and rank pari passu in
all respects inter se with all other ordinary shares of the Target.



1.2  
The Vendor is the lawful and beneficial owner of, and have good and marketable
title to, the Sale Shares which are registered in its name and that it is or
will on Completion be able to procure the transfer of the Sale Shares to the
Purchaser on the terms of this Agreement without the consent of any third party.
The sale of the Sale Shares is not and will not be subject to any preemptive
rights or rights of first refusal. The execution, delivery and performance of
and compliance with this Agreement, and the transfer and sale of the Sale Shares
by Vendor, will not; violate any law, rule, regulation, order, or decree of any
governmental authority to which such Vendor is subject, nor result in a material
breach of any contract to which such Vendor is bound and to which the Sale
Shares are subject, nor result in a violation or breach by such Seller of any
judgment, order, writ, injunction or decree issued against or imposed upon such
Seller, nor result in a material breach or default under (or an event that, with
giving of notice or passage of time or both, would constitute a breach of or
default under), or termination of, or accelerate the performance required by,
nor result in the creation or imposition of, any material security interest,
lien, charge or other encumbrance upon Sale Shares under any contract,
instrument or agreement to which such Vendor is a party or by which Vendor or
any of the Sale Shares are bound,  and nor result in any material violation, or
be in conflict with or constitute a default under any of the charter documents,
or any organizational documents, by-laws or other corporate documents of such
Vendor, if any



1.3  
The Sale Shares are be free from all and any Encumbrances or any arrangements or
obligations to create any Encumbrances whatsoever with all rights and benefits
attaching thereto and no person has or shall have any right (whether exercisable
now or in the future and whether contingent or not) to call for the allotment,
conversion, issue, sale or transfer of any share or loan capital or any other
security giving rise to a right over the Sale Shares under any option or other
agreement (including conversion rights and rights of pre-emption).



1.4  
Other than the Sale Shares, there are no outstanding subscriptions, shares of
capital stock, options, warrants, call features, convertible instruments, debt
instruments, or  the like of Target.



1.5  
      That it has obtained the approval of its board of directors for the
transactions contemplated under this Agreement and no other approval, including
shareholder approval or approval from any exchange,  is required to complete the
transaction contemplated herein.



1.6  
The Vendor has full legal right, power and authority to enter into, exercise its
rights and perform or comply with its obligations under this Agreement which,
when executed, will constitute valid and legally binding obligations on the
Vendor, enforceable against it in accordance with terms of this Agreement.



1.7  
All actions, conditions and things required to be taken, fulfilled and done
(including the obtaining of any necessary consents or licence or the making of
any filing or registration) in order (a) to enable the Vendor lawfully to enter
into, exercise its rights and perform or comply with its obligations under this
Agreement, (b) to ensure that those obligations are valid, legally binding and
enforceable and (c) to make this Agreement admissible in evidence in the courts
of Singapore, have been taken, fulfilled and done.



1.8  
The Target is not in violation of any law, rule or regulation of any federal,
state or local government.



1.9  
The Vendor’s entry into, exercise of its rights and/or performance of or
compliance with its obligations under this Agreement do not and will not
violate, or exceed any power or restriction granted or imposed by, or give any
third party a right to terminate or modify or result in the creation of any
Encumbrance under (i) any law, regulation, authorisation, directive or order
(whether or not having the force of law) to which it is subject; (ii) its
constitutive documents, where applicable; or (iii) any agreement, instrument or
document to which it is a party or which is binding on it or on its assets or
undertaking.



1.10  
Vendor is acquiring the Consideration Shares, and if issued, the Perpetual
Preferred Stock and the shares underlying the Perpetual Preferred Stock for
investment purposes only and not with a view for re-distribution. Vendor
acknowledges that the Consideration Shares and the Perpetual Preferred Stock are
restricted securities as that term is defined under United States securities
laws and the certificate representing the Consideration Shares and the Perpetual
Preferred Stock will bear a customary restrictive legend.

 
 
Schedule 3 - 1

--------------------------------------------------------------------------------

 
 
1.11  
There exists the following facts:



(i)  
no order has been made or petition presented for the bankruptcy or winding-up of
the Vendor in Singapore or elsewhere and no legal or other process has been
levied or applied for in respect of the whole or any part of its assets
including the Target; and



(ii)  
no composition in satisfaction of the debts of the Vendor or scheme of
arrangement of its affairs or compromise or arrangement between the Vendor and
its creditors and/or members of any class of its creditors and/or members has
been proposed, sanctioned or approved which has the effect of breaching any of
the terms of this Agreement or would prevent the relevant Vendor from fulfilling
its obligations under this Agreement.



1.12  
There are no subsidiaries of Target.

 
2.
CAPACITY OF THE TARGET



2.1
The Target is a company duly organised and validly existing under the laws of
Singapore and has all requisite corporate power and lawful authority to own,
lease and operate its properties and to carry on its Business. The corporate
minute books of the Target have made available to the Purchaser on or prior to
Completion are complete and correct and reflect accurately as at Completion, all
corporate actions of the Target requiring the approval of its Board or
shareholders prior to Completion. All corporate actions taken by Target have
been duly authorised and are within its business scope, and the Target has not
taken any action that in any respect conflicts with, constitutes a default under
or results in a violation of any provision of its Memorandum and Articles.



2.2
The Target has the full legal right and power and all authority and approvals
required to perform fully its obligations hereunder. This Agreement constitutes
valid and binding obligations of the Target enforceable against them in
accordance with the terms of this Agreement. The execution and delivery of this
Agreement, and the subsequent Completion, will not result in the breach by the
Vendor or the Target of any agreement or other instrument to which they are a
party.



3.           INTENTIONALLY LEFT BLANK


4.
SUPPLY OF INFORMATION

 
 

4.1
All information contained in this Agreement and all other information, including
the Due Diligence Information, which has been given in writing or made available
by or on behalf of the Vendor and/or the Target  to the Purchaser or any of its
agents, employees or professional advisers in the course of negotiations leading
to this Agreement or for the purpose of the Due Diligence Investigations was,
when given, complete, true and accurate in all respects, not misleading and
there are no omissions and the Vendor is not aware of any fact nor matter or
circumstances not disclosed in writing to the Purchaser which renders any such
information incomplete, untrue, inaccurate or misleading in all respects.



4.2
The Due Diligence Documents comprise all the material contracts, agreements and
licences which the Target has entered into, or have been issued with, in
connection with its Business, and includes the Memorandum and Articles and all
director and shareholder resolutions of Target. In this regard, the Company has
no material contracts, agreements, leases, arrangements, understanding, licenses
and permits for which it is bound, save as disclosed in the Due Diligence
Documents.



4.3
The Vendor and Target have disclosed in writing all matters and information
which might materially and adversely affect the prospects, operations or
financial conditions of the Target or which might otherwise reasonably affect
the willingness of the Purchaser to enter into this Agreement.



4.4
Save as disclosed in the Due Diligence Documents, the Target is not in default
under any contract, note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other document or any law, rule, regulation,
order, judgment or decree applicable to the Target or by which its or any of
their respective properties is bound or affected. Save as disclosed in the Due
Diligence Documents, there is no agreement, judgment, injunction, order or
decree binding upon the Target which has or would reasonably be expected to have
the effect of prohibiting or materially impairing any business practice of the
Target, any acquisition of material property by the Target or the conduct of
business by the company as currently conducted. Save as disclosed in the Due
Diligence Documents, there are no outstanding judgments, liens or any other
security interests filed against the Target or any of its properties or assets.

 
 4.5
Save as disclosed in the Due Diligence Documents, the Target has no liabilities
of any nature, whether accrued, absolute, contingent or otherwise, including,
without limitation, tax liabilities and interest due or to become due. Target’s
accounts receivable are collectable in accordance with the terms of such
accounts.

 
5.
DISCLOSURE OF INFORMATION



All matters which might materially and adversely affect the present or future
value of the Target or which might otherwise reasonably affect the willingness
of the Purchaser to purchase the Sale Shares or to purchase them for the
consideration and upon the terms set out in this Agreement have been made
available to the Purchaser and its professional advisers for the purposes of the
Due Diligence Investigations.
 
 
Schedule 3 - 2

--------------------------------------------------------------------------------

 
 
6.           LITIGATION
 



6.1
Since the date of incorporation of the Target, no oral or written demands or
claim for damages or otherwise has been made against the Target, whether within
or outside of Singapore.



6.2
The Target is not at present engaged whether as plaintiff or defendant or
otherwise in any legal action, proceedings, claim, suit, litigation,
prosecution, investigation, enquiry or arbitration (other than as claimant in
the collection of debts arising in the ordinary and usual course of its
Business) and there are no such legal action, proceeding, claim, suit,
litigation, prosecution, investigation, enquiry or arbitration which is pending
or threatened by or against the Target  (or any person for whose acts or
defaults the Target may be vicariously liable), whether within or outside of
Singapore.



6.3
The Target has not received any written notice from any court, tribunal,
arbitrator, governmental authority or regulatory body with respect to an
alleged, actual or potential violation and/or failure to comply with any
applicable law, regulation or bye-law or requiring them to take or omit any
action and there are no such action, claim, investigation or other proceeding or
suit which is pending or threatened by or against the Target, whether within or
outside of Singapore.



6.4
There is not in force any court injunction, order or directive restraining or
restricting the Target from carrying on its Business or any part thereof,
whether within or outside of Singapore.



 
6.5    There are no suit, claims, actions or proceedings pending or, to the best
of Vendor’s knowledge, threatened against the Sale Shares or Vendor’s ownership
of the Sale Shares, and the Sale Shares are not subject to any contract,
agreement, arrangement or understanding, written or otherwise, which would
adversely affect or otherwise prohibit or limit the acquisition of the Sale
Shares by the Purchaser.

 
7.
INSOLVENCY ETC.



 
7.1
No order has been made, petition presented, resolution passed or meeting
convened for the winding up (or other process whereby the Business is terminated
and the assets of the Target is distributed among the creditors and/or
shareholders or other contributories) of the Target and there are no cases or
proceedings under any applicable insolvency, reorganisation or other similar
laws, whether within or outside of Singapore concerning the Target and no events
have occurred which under applicable laws in Singapore or elsewhere would
justify any such cases or proceedings.



7.2
No petition has been presented or other proceedings have been commenced for an
administration or judicial management order to be made (or any other order to be
made by which during the period it is in force, the affairs, Business and assets
of the Target is managed by a person appointed for the purposes by a court,
government agency or similar body) in relation to the Target, nor has any such
order been made in Singapore or elsewhere.



7.3
No receiver (including an administrative receiver), liquidator, judicial
manager, trustee, administrator, custodian or similar official has been
appointed in any jurisdiction in respect of the whole or any part of the
Business or assets of the Target and no step has been taken for or with a view
to the appointment of such person in Singapore or elsewhere.



7.4
The Target is not insolvent and is able to pay its debts as they fall due. There
are no outstanding judgments, liens or any other security interests filed
against the Target or any of its properties or assets.



7.5
No composition in satisfaction of the debts of the Target or scheme of
arrangement of its affairs or compromise or arrangement between itself and its
creditors and/or members or any class of its creditors and/or members, has been
proposed, sanctioned or approved in Singapore or elsewhere.



7.6
No distress, distraint, charging order, garnishee order, execution or other
process has been levied or applied for in respect of the whole or any party of
any of the property, assets and/or undertaking of the Target in Singapore or
elsewhere.

 
8.           BOOKS AND RECORDS


8.1
The statutory records, registers and books and the books of account and other
records of whatsoever kind of the Target is duly entered and rectified
up-to-date and maintained in accordance with all legal requirements applicable
thereto on a proper and consistent basis and contain true, complete and accurate
records of all matters required to be dealt with therein and all such books and
all records and documents (including documents of title and copies of all
subsisting agreement to which the Target is a party) which are its property, or
ought to be in its possession are in its possession or under its control and no
notice or allegation that any is incorrect or should be rectified has been
received. All accounts, documents and returns required by law to be delivered or
made to the competent authorities in Singapore or elsewhere have been duly and
correctly delivered or made. The Target has not received any notice of any
application or intended application for the rectification of the statutory
records, registers and/or books of the Target as referred to in this paragraph.



8.2
The copies of the Memorandum and Articles or other like documents of the Target
delivered to the Purchaser are true, up to date, complete and accurate and fully
set out the rights and restrictions attaching to each class of share capital of
the Target  to which they relate.

 
 
Schedule 3 - 3

--------------------------------------------------------------------------------

 
 
9.           TAXATION MATTERS


9.1
All returns, computations, notices and information which are or have been
required to be made or given by the Target for any taxation purpose (i) have
been made or given within the requisite periods (or within permitted extensions
of such periods) and on a proper basis and are up-to-date and correct and (ii)
none of them is, or is likely to be, the subject of any dispute with the
relevant taxation authorities.



9.2
All taxes assessed or imposed by any government or governmental or statutory
body which have been assessed upon the Target and which are due and payable on
or before the Completion Date have been paid and were paid on or before the
relevant due date for payment. In addition, Vendor has informed Purchaser in
writing of all taxes that have been assessed upon Target and which may be due
after the Completion Date. There is no further liability or contingent liability
for taxation otherwise than as a result of trading activities in the ordinary
and usual course of its Business since the date of incorporation of the Target.



9.3
In relation to value-added or other similar tax, the Target:



(i)  
has been duly registered and are taxable persons;



(ii)  
has fully complied, in all respects, with all statutory requirements, orders,
provisions, directions or conditions relating to the value-added or other
similar tax;



(iii)  
maintains complete, accurate and up-to-date records as is required by the
applicable legislation; and



(iv)  
has not been required by the relevant authorities of customs and excise to give
security.

 
10.           COMPLIANCE WITH LAWS


10.1
The Target has carried on and is carrying on its Business and operations such
that there have been no breaches of applicable laws, regulations and bye-laws in
its country of incorporation and all countries in which it operates and there
have not been any prior and/or current breaches by the Target of its
constitutional documents and there has not been any prior and/or current
investigation or enquiry by, or order, decree, decision or judgment of, any
court, tribunal, arbitrator, governmental agency or regulatory body outstanding
or anticipated against the Target or any person for whose acts or defaults it
may be vicariously liable, nor is there any notice or other communication
(official or otherwise) from any court, tribunal, arbitrator, governmental
agency or regulatory body with respect to an alleged actual or potential
violation and/or failure to comply with any such applicable law, regulation,
bye-law or constitutional document, or requiring it to take or omit any action
in its country of incorporation or elsewhere 24 months immediately preceding and
including the Completion Date.



10.2
The Vendor warrants to and undertakes with the Purchaser to rectify any issue of
non-compliance with any applicable law, regulation, bye-law or constitutional
documents or breach thereof by the Target as may be uncovered by the Due
Diligence Investigations on the Target, to the satisfaction of the Purchaser in
its absolute discretion, no later than three (3) months post Completion.

 
11.           LICENCES AND CONSENTS


11.1
All statutory, municipal and other licences, consents, authorisations, orders,
warrants, confirmations, permissions, certificates, approvals and authorities
(“Licences”) necessary or desirable for the carrying on of the Business and
operations of the Target in its country of incorporation and countries of
operation have been obtained, are in full force and effect and all conditions
applicable to any such Licence have been and are being complied with. There is
no investigation, enquiry or proceeding outstanding or anticipated which is
likely to result in the suspension, cancellation, modification or revocation of
any of the Licences in Singapore or elsewhere and none of the Licences has been
breached or is likely to be suspended, cancelled, refused, modified or revoked
(whether as a result of the entry into this Agreement or Completion or
otherwise).



11.2
There are no governmental laws, decrees, regulatory requirements, including
environmental regulations and licences, or any other requirements that may have
a material adverse affect on the use of any of the assets of the Target, the
Business and operations of the Target, the transfer of funds in the form of cash
dividends, loans or advances by the Target, such as foreign exchange controls,
and the repatriation of capital and the remittance of profits by or to the
Target.

 
12.           INDEBTEDNESS


12.1
The Target has no liabilities or obligations for Indebtedness. No event has
occurred and no condition has become known to the Vendor (including the
transactions contemplated hereby) that constitutes or, with notice or lapse of
time, or both, would constitute a default of the Target or a basis of
accelerated or increased rights, termination, excusable delay or non-performance
by any other party under any instrument or document evidencing or relating to
Indebtedness. No instrument or document evidencing, creating, securing or
otherwise relating to Indebtedness will require the consent of any party to or
as a result of the consummation of the transactions contemplated by this
Agreement.

 
 
Schedule 3 - 4

--------------------------------------------------------------------------------

 
 
12.2
As of the Completion Date, none of Business or assets of the Target will be
subject to any liens or other encumbrance in connection with any Indebtedness of
Target.



12.3
The Target has not guaranteed any liability or obligation of the Target’s nor
Vendor’s directors, employees or any other third party.



12.4           For the purposes of this paragraph 12:


Indebtedness means, when used with reference to any party, without duplication,
(i) any liability of such party created or assumed by such party, (A) for
borrowed money  or other consideration, (B) evidenced by a bond, note, debenture
or similar instrument (including a purchase money obligation, deed of trust or
mortgage) given in connection with the acquisition of, or exchange for, any
property or assets (other than inventory or similar property acquired and
consumed in the ordinary course of business), including securities and other
Indebtedness, (C) in respect of letters of credit issued for such person’s
account or (D) for the payment of money as lessee under leases that should be,
in accordance with generally accepted accounting principles, recorded as capital
leases for financial reporting purposes; (ii) any liability of others described
in the preceding clause (i) guaranteed as to payment of principal or interest by
such party or in effect guaranteed by such party through an agreement or
otherwise, to purchase, repurchase or pay the related Indebtedness or to acquire
the security therefore; (iii) all liabilities or obligations secured by a lien
upon property owned by such party and upon which liabilities or obligations such
party customarily pays interest or principal, whether or not such party has not
assumed or become liable for the payment of such liabilities or obligations; and
(iv) any amendment, renewal, extension, revision or refunding of any such
liability or obligation; provided, however, that Indebtedness shall not include
any liability for compensation of such party’s employees or for the purchase of
inventory or similar property acquired and consumed in the ordinary course of
business.
 
 
Schedule 3 - 5

--------------------------------------------------------------------------------

 
 
SCHEDULE 4 - WARRANTIES GIVEN BY THE PURCHASER UNDER CLAUSE 6.2
 
As of the date of this Agreement and as of the Completion Date, Purchaser
represents and warrants to Vendor and undertakes with the Vendor (with the
intent that the provisions set out herein shall continue to have full force and
effect) as follows:-


1.           CAPACITY OF THE PURCHASER


1.1  
The Purchaser is a company duly organised and validly existing under the laws of
state of Delaware, United States of America and has all the requisite corporate
power and lawful authority to own, lease and operate its properties and to carry
on its business.



1.2  
The Purchaser has full legal right, power and all authority and approvals
required to enter into, exercise its rights and perform or comply with its
obligations under this Agreement which, when executed and subject to the
fulfilment of the conditions precedents set out in this Agreement, will
constitute valid and legally binding obligations on the Purchaser, enforceable
against it in accordance with terms of this Agreement.



1.3  
That the entry into, exercise of its rights and/or performance of or compliance
with its obligations under this Agreement do not and will not violate, or exceed
any power or restriction granted or imposed by (i) any law, regulation,
authorisation, directive or order (whether or not having the force of law) to
which it is subject in the United States of America, as may be applicable; (ii)
its constitutive documents, where applicable; or (iii) any agreement, instrument
or document to which they area party or which is binding on it in the United
States of America, as may be applicable.



1.4  
That it has obtained the approval of its boards of directors for the
transactions contemplated under this Agreement and no other approval is required
to complete the transaction contemplated herein.



1.5  
Purchaser is acquiring the Sale Shares for investment purposes only and not with
a view for re-distribution. Purchaser acknowledges that the Sale Shares are
restricted securities as that terms is defined under United States securities
laws and the certificate representing the Sale Shares will bear a customary
restrictive legend.

 
2.
SUPPLY OF INFORMATION



2.1
All information contained in this Agreement and all Due Diligence Information
which has been given in writing or made available by or on behalf of the
Purchaser to the Vendor or any of its agents, employees or professional advisers
in the course of negotiations leading to this Agreement or for the purpose of
the Due Diligence Investigations was, when given, complete, true and accurate in
all respects, not misleading and there are no omissions and the Purchaser is not
aware of any fact nor matter or circumstances not disclosed in writing to the
Vendor which renders any such information incomplete, untrue, inaccurate or
misleading in all respects.



2.2
The Due Diligence Documents are identified in the Purchaser’s filings with the
Commission.



2.3
The Purchase has disclosed all matters and information which might materially
and adversely affect the prospects, operations or financial conditions of the
Purchaser or which might otherwise reasonably affect the willingness of the
Vendor to enter into this Agreement.

 
3.
DISCLOSURE OF INFORMATION



All matters which might materially and adversely affect the present or future
value of the Purchase or which might otherwise reasonably affect the willingness
of the Vendor to obtain the Consideration Shares upon the terms set out in this
Agreement have been made available to the Vendor and its professional advisers
for the purposes of the Due Diligence Investigations.
 
4.           LITIGATION


4.1
Since the date of incorporation of the Purchaser, no claim for damages or
otherwise has been made against the Purchaser, whether within or outside of the
United States of America.



4.2
The Purchaser is not at present engaged whether as plaintiff or defendant or
otherwise in any legal action, proceedings, claim, suit, litigation,
prosecution, investigation, enquiry or arbitration (other than as claimant in
the collection of debts arising in the ordinary and usual course of its
business) and there are no such legal action, proceeding, claim, suit,
litigation, prosecution, investigation, enquiry or arbitration which is pending
or threatened by or against the Purchaser (or any person for whose acts or
defaults the Purchaser may be vicariously liable), whether within or outside of
the United States of America.

 
 
Schedule 4 - 1

--------------------------------------------------------------------------------

 
 
4.3
The Purchaser has not received any written notice from any court, tribunal,
arbitrator, governmental authority or regulatory body with respect to an
alleged, actual or potential violation and/or failure to comply with any
applicable law, regulation or bye-law or requiring them to take or omit any
action and there are no such action, claim, investigation or other proceeding or
suit which is pending or threatened by or against the Purchaser, whether within
or outside of the United States of America.



4.4
There is not in force any court injunction, order or directive restraining or
restricting the Purchaser from carrying on its business or any part thereof,
whether within or outside of the United States of America.

 
5.
INSOLVENCY ETC.



5.1
No order has been made, petition presented, resolution passed or meeting
convened for the winding up (or other process whereby the business is terminated
and the assets of the Purchaser is distributed among the creditors and/or
shareholders or other contributories) of the Purchaser and there are no cases or
proceedings under any applicable insolvency, reorganisation or other similar
laws, whether within or outside of the United States of America concerning the
Purchaser and no events have occurred which under applicable laws in the United
States of America or elsewhere would justify any such cases or proceedings.



5.2
No petition has been presented or other proceedings have been commenced for an
administration or judicial management order to be made (or any other order to be
made by which during the period it is in force, the affairs, business and assets
of the Purchaser is managed by a person appointed for the purposes by a court,
government agency or similar body) in relation to the Purchaser, nor has any
such order been made in the United States of America or elsewhere.



5.3
No receiver (including an administrative receiver), liquidator, judicial
manager, trustee, administrator, custodian or similar official has been
appointed in any jurisdiction in respect of the whole or any part of the
business or assets of the Purchaser and no step has been taken for or with a
view to the appointment of such person in the United States or elsewhere.



5.4
The Purchaser is not insolvent and is able to pay its debts as they fall due.



5.5
No composition in satisfaction of the debts of the Purchaser or scheme of
arrangement of its affairs or compromise or arrangement between itself and its
creditors and/or members or any class of its creditors and/or members, has been
proposed, sanctioned or approved in the United States of America or elsewhere.



5.6
No distress, distraint, charging order, garnishee order, execution or other
process has been levied or applied for in respect of the whole or any party of
any of the property, assets and/or undertaking of the Purchaser in the United
States of America or elsewhere.

 
6.           BOOKS AND RECORDS


6.1
The statutory records, registers and books and the books of account and other
records of whatsoever kind of the Purchaser is duly entered and rectified
up-to-date and maintained in accordance with all legal requirements applicable
thereto on a proper and consistent basis and contain true, complete and accurate
records of all matters required to be dealt with therein and all such books and
all records and documents (including documents of title and copies of all
subsisting agreement to which the Purchaser is a party) which are its property,
or ought to be in its possession are in its possession or under its control and
no notice or allegation that any is incorrect or should be rectified has been
received. All accounts, documents and returns required by law to be delivered or
made to the competent authorities in the United States of America or elsewhere
have been duly and correctly delivered or made. The Purchaser has not received
any notice of any application or intended application for the rectification of
the statutory records, registers and/or books of the Purchaser as referred to in
this paragraph.



6.2
The copies of the certificate of incorporation and by-laws or other like
documents of the Purchaser contained in its filings with the Commission are
true, up to date, complete and accurate and fully set out the rights and
restrictions attaching to each class of share capital of the Purchaser  to which
they relate.

 
7.           TAXATION MATTERS


7.1
All returns, computations, notices and information which are or have been
required to be made or given by the Purchaser for any taxation purpose (i) have
been made or given within the requisite periods (or within permitted extensions
of such periods) and on a proper basis and are up-to-date and correct and (ii)
none of them is, or is likely to be, the subject of any dispute with the
relevant taxation authorities.



7.2
All taxes assessed or imposed by any government or governmental or statutory
body which have been assessed upon the Purchaser and which are due and payable
on or before the Completion Date have been paid and were paid on or before the
relevant due date for payment. There is no further liability or contingent
liability for taxation otherwise than as a result of trading activities in the
ordinary and usual course of its business since the date of incorporation of the
Purchaser.

 
 
Schedule 4 - 2

--------------------------------------------------------------------------------

 
 
7.3
In relation to value-added or other similar tax, the Purchaser:



(i)  
have been duly registered and are taxable persons;



(ii)  
have fully complied, in all respects, with all statutory requirements, orders,
provisions, directions or conditions relating to the value-added or other
similar tax;



(iii)  
maintains complete, accurate and up-to-date records as is required by the
applicable legislation; and



(iv)  
has not been required by the relevant authorities of customs and excise to give
security.

 
8.           COMPLIANCE WITH LAWS


8.1
The Purchaser has carried on and is carrying on its business and operations such
that there have been no breaches of applicable laws, regulations and bye-laws in
its country of incorporation and all countries in which it operates and there
have not been any prior and/or current breaches by the Purchaser of its
constitutional documents and there has not been any prior and/or current
investigation or enquiry by, or order, decree, decision or judgment of, any
court, tribunal, arbitrator, governmental agency or regulatory body outstanding
or anticipated against the Purchaser or any person for whose acts or defaults it
may be vicariously liable, nor is there any notice or other communication
(official or otherwise) from any court, tribunal, arbitrator, governmental
agency or regulatory body with respect to an alleged actual or potential
violation and/or failure to comply with any such applicable law, regulation,
bye-law or constitutional document, or requiring it to take or omit any action
in its country of incorporation or elsewhere 24 months immediately preceding and
including the Completion Date.



8.2
The Purchaser warrants to and undertakes with the Vendor to rectify any issue of
non-compliance with any applicable law, regulation, bye-law or constitutional
documents or breach thereof by the Purchaser as may be uncovered by the Due
Diligence Investigations on the Purchaser, to the satisfaction of the Vendor in
its absolute discretion, no later than three (3) months post Completion.

 
9.           LICENCES AND CONSENTS


9.1
All statutory, municipal and other licences, consents, authorisations, orders,
warrants, confirmations, permissions, certificates, approvals and authorities
(“Licences”) necessary or desirable for the carrying on of the business and
operations of the Purchaser in its country of incorporation and countries of
operation have been obtained, are in full force and effect and all conditions
applicable to any such Licence have been and are being complied with. There is
no investigation, enquiry or proceeding outstanding or anticipated which is
likely to result in the suspension, cancellation, modification or revocation of
any of the Licences in the United States of America or elsewhere and none of the
Licences has been breached or is likely to be suspended, cancelled, refused,
modified or revoked (whether as a result of the entry into this Agreement or
Completion or otherwise).



9.2
There are no governmental laws, decrees, regulatory requirements, including
environmental regulations and licences, or any other requirements that may
materially affect the use of any of the assets of the Purchaser, the business
and operations of the Purchaser, the transfer of funds in the form of cash
dividends, loans or advances by the Purchaser, such as foreign exchange
controls, and the repatriation of capital and the remittance of profits by or to
the Purchaser.

 
10.           INDEBTEDNESS


10.1
Save as disclosed in Purchaser’s financial statements filed with the Commission,
the Purchaser has no liabilities or obligations for Indebtedness. No event has
occurred and no condition has become known to the Purchaser (including the
transactions contemplated hereby) that constitutes or, with notice or lapse of
time, or both, would constitute a default of the Purchaser or a basis of
accelerated or increased rights, termination, excusable delay or non-performance
by any other party under any instrument or document evidencing or relating to
Indebtedness. No instrument or document evidencing, creating, securing or
otherwise relating to Indebtedness will require the consent of any party to or
as a result of the consummation of the transactions contemplated by this
Agreement.



10.2
As of the Completion Date, none of Business or assets of the Purchaser will be
subject to any liens or other encumbrances in connection with any Indebtedness
of Purchaser.



10.3
The Purchaser has not guaranteed any liability or obligation of the Purchaser’s
directors, employees or any other third party.

 
 
Schedule 4 - 3

--------------------------------------------------------------------------------

 
 
10.4           For the purposes of this paragraph 10:


Indebtedness means, when used with reference to any party, without duplication,
(i) any liability of such party created or assumed by such party, (A) for
borrowed money or other consideration, (B) evidenced by a bond, note, debenture
or similar instrument (including a purchase money obligation, deed of trust or
mortgage) given in connection with the acquisition of, or exchange for, any
property or assets (other than inventory or similar property acquired and
consumed in the ordinary course of business), including securities and other
Indebtedness, (C) in respect of letters of credit issued for such person’s
account or (D) for the payment of money as lessee under leases that should be,
in accordance with generally accepted accounting principles, recorded as capital
leases for financial reporting purposes; (ii) any liability of others described
in the preceding clause (i) guaranteed as to payment of principal or interest by
such party or in effect guaranteed by such party through an agreement or
otherwise, to purchase, repurchase or pay the related Indebtedness or to acquire
the security therefore; (iii) all liabilities or obligations secured by a lien
upon property owned by such party and upon which liabilities or obligations such
party customarily pays interest or principal, whether or not such party has not
assumed or become liable for the payment of such liabilities or obligations; and
(iv) any amendment, renewal, extension, revision or refunding of any such
liability or obligation; provided, however, that Indebtedness shall not include
any liability for compensation of such party’s employees or for the purchase of
inventory or similar property acquired and consumed in the ordinary course of
business.
 
 
Schedule 4 - 4

--------------------------------------------------------------------------------

 
In witness whereof this Agreement has been executed on the date stated at the
beginning.
 
The Vendor


/s/ Chan Heng Fai
Signed by Chan Heng Fai


For and on behalf of


Singapore eDevelopment Limited


in the presence of:
 





 
Witness:





 
Schedule 4 - 5

--------------------------------------------------------------------------------

 
 
The Purchaser


/s/ Mary Ellen Schloth
Signed by Mary Ellen Schloth
President
For and on behalf of


Fragmented Industry Exchange Inc.


in the presence of:

 



 
Witness:









Schedule 4 - 5

--------------------------------------------------------------------------------